DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goss et al. (US 2014/0244897).
Consider claim 1, Goss et al. discloses an operating method of a controller for controlling a nonvolatile memory device including a plurality of memory blocks, the 5operating method comprising: generating High Performance Booster (HPB) data based on Logical to Physical (L2P) map data and storing the HPB data in at least one empty page in a first memory block; assigning a second memory block as a migration destination, iowhen a number of empty pages in the first memory block becomes less than a threshold number; and migrating HPB data, which is selected according to a set criterion among the HPB data stored in the first memory block, to the second memory block, 15wherein at least a part of the HPB data is cached in a memory of a host (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], the metadata is considered HPB data which includes L2P mappings. This data can be stored in one location and migrated to another through garbage collection. This data also has snapshots in the form of logs made and stored as well. This migration is done when parameters indicate that loss or corruption could occur and the amount of stale blocks/free space in the garbage collection unit.).
Consider claim 2, Goss et al. discloses the operating method of claim 1, wherein the selected HPB data is a fixed amount of HPB data that was most recently stored in 20the first memory block (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], a particular amount of data is moved during the migration.).
Consider claim 3, Goss et al. discloses the operating method of claim 1, wherein the selected HPB data is generated on a basis of L2P map data having a high reference frequency (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], the metadata is migrated based on access frequency.).
Consider claim 4, Goss et al. discloses the operating method of claim 1, further comprising: receiving an HPB request from the host; transmitting, to the host, HPB data corresponding to the HPB request among the HPB data stored in the first memory block; and 5invalidating the HPB data transmitted to the host (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], any request that uses HPB is considered an HPB request. If a host issues a read or write request, this request will cause the HPB data to be accessed. If due to the access, stored data becomes stale (invalid) it will be marked as such. Further the term HPB isn’t defined in such a way to exclude any particular piece of stored data.).
Consider claim 5, Goss et al. discloses the operating method of claim 4, wherein the HPB data selected for migration excludes invalidated HPB data (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], migration due to garbage collection does not move stale(invalid) data.).
Consider claim 6, Goss et al. discloses the operating method of claim 1, wherein the HPB data includes the L2P map data and a bit for determining reliability of the L2P map data (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], the metadata includes mapping information and different types of metadata that relate to reliability.).
Consider claim 7, Goss et al. discloses the operating method of claim 6, further comprising:  15receiving a read command from the host; and controlling the nonvolatile memory device to perform a read operation based on the L2P map data within the HPB data in the read command (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063]).
Consider claim 8, Goss et al. discloses the operating method of claim 7, further comprising determining whether the L2P map data within the HPB data in the read command is reliable based on the bit for determining the reliability of the L2P map data, the bit being included in the read command, wherein the controlling of the nonvolatile memory device 25includes controlling the nonvolatile memory device to perform the read 29operation based on the L2P map data within the HPB data in the read command when the L2P map data within the HPB data in the read command is determined to be reliable according to the bit (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], metadata can be read out and migrated to another location. Stale data is garbage collected, valid data is migrated.).
Claims 9-16 are the system claims of the method claims above and are rejected using the same rationale.
Consider claim 17, Goss et al. discloses a method of operating a memory system, the method comprising: storing, in a first memory block in the memory system, high performance booster (HPB) data generated based on logical to physical 15(L2P) map data; invalidating, in the first memory block, at least some of the HPB map data, which is provided to a host for caching in the host; performing an operation based on a physical address, which is retrieved from the HPB data cached in the host, in response to a 20request from the host; and migrating at least a portion of the valid HPB data from the first memory block to a second memory block (abstract, [0021], [0023], [0026], [0027], [0035]-[0037], [0053], [0059], [0062], [0063], [0071], the metadata is considered HPB data which includes L2P mappings and further user data can be HPB data. This data can be stored in one location and migrated to another through garbage collection. Both user data and metadata can be sent to the host.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136